DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 6 and 25 have been amended.  Claims 1, 3, 6-8, 10-12, 18-20, 22, 25-27, 29-31, 33, 34, 48, and 50 are pending and under consideration.  

The objection to the specification for failure to conform to 37 CFR 1.825 is withdrawn in light of applicants compliance to the Sequence Rules. 

The rejection of claim 6-8 and 25-27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in light of applicant’s amendment of claims 6 and 25.

The provisional rejection of claims 1, 3, 10-12, 18, 20, 22, 29-31, 33, 48, and 50 are on the ground of nonstatutory double patenting as being unpatentable over claims 49, 51-57 of copending Application No. 14/534,158 (reference application) is maintained for reasons of record. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘158 application anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

After review and reconsideration, the following rejections are re-made:


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 10, 11, 12, 18, 19, 20, 22, 29, 30, 31, 33, 34, 48, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Fadul et al (Journal of Immunotherapy, 2011, Vol. 34, pp. 382-389) in view of Jacobs et al (Neuro-Oncology, 2009, Vol. 11, pp. 394-402) and Dulos et al (WO2008/156712).
Claim 1 is drawn to a method of treating a glioma or initiating, enhancing or prolonging an anti-glioma response in a subject in need thereof comprising administering to the subject a dendritic cell vaccine in combination with a checkpoint inhibitor, wherein the dendritic cell is pulsed with a glioma antigen, and wherein the checkpoint inhibitor is an antibody specific for PD-1, an antibody specific for PD-L1, a fusion protein comprising PD-1, a fusion protein comprising PD-L1 or a combination thereof.  Claim 20 is drawn to a method  of enhancing or prolonging the effects of a checkpoint inhibitor, enabling the response of a subject to a checkpoint inhibitor,  enabling the reduction of toxicity, enabling the reduction of a dose of a of checkpoint inhibitor, said method comprising administering to a subject with glioma, a dendritic c ell vaccine and a checkpoint inhibitor, wherein the dendritic cell is pulsed with a glioma antigen, and wherein the checkpoint inhibitor  is an antibody specific for PD-1, an antibody specific for PD-L1, a fusion protein comprising PD-1, a fusion protein comprising PD-L1 or a combination thereof.
Claims 3 and 22 require that the specific anti-PD1 or anti-PD-L1 antibody is monoclonal, humanized or fully human in the methods of claims 1 and 20, respectively.  Claims 10 and 29 require that the checkpoint inhibitor and the pulsed dendritic cell vaccine  of claims 1  and 20 are administered simultaneously.  Claims 11 and 30 require that the pulsed dendritic cell  of claims 1 and 20, respectively, are administered before the checkpoint inhibitor.  Claims  12 and 31 specify that the checkpoint inhibitors of claims 11 and 30 are a PD-1 inhibitor.
Claim 14 requires  that the effectiveness of the method of claim 1 is determined, in part, by a clinical outcome.  Claim 15 specifies that the clinical outcome of claim 14 is, in part, tumor regression or tumor shrinkage.  
Claims 18 and 33 specify that the glioma of claims 1 and 20 is malignant glioblastoma.  Claims 19 and 34 require the further administration of a chemotherapeutic agent or radiation prior to, simultaneous with, or subsequent to the combination therapy of claims 1 and 20, respectively.  Claims 48 and 50  specify that the checkpoint inhibitor and dendritic cell vaccine of claims 1 and 20 are administered sequentially in either order.   Claims 49 and 51 specify that the dendritic cell vaccine of claims 1 and 20 is pulsed in vitro prior to administration to the subject.
Fadul et al teach the administration of a dendritic cell pulsed with glioma lysate to patient with glioblastoma after resection, and radiation chemotherapy with TMZ (page 1383, under the heading of “Vaccine Preparation and Administration”) which meets the limitations of claims 19 and 34 and the partial limitations of claims 1 and 20.  Fadul et al teach that clinical outcome was measured as tumor volume (page 385, second column, under the heading “Clinical Outcomes”). which meets the limitations of claims 14 and 15 because tumor shrinkage or expansion can be detected by the MRI.   Fadul et al teach that elevated functional CD4 Treg cells have been reported in TILs and peripheral blood of GBM patients and that in vitro depletion of Treg is known to restore T cell immune function (page 386, first column, lines 7-11 of the last paragraph).   Fadul et al teach that although RT and TMZ has been reported to cause global CD4 lymphopenia which presumably can alter the regulatory environment, CD4 Treg populations in the peripheral blood is less affected than the general CD4+ population by RT and TMX leading to an increase in the proportion of Treg in peripheral blood of GBM patients immediately after treatment (page 386,first column, line 11 of the last paragraph to line 8 of the second column).
Fadul et al do not teach the addition of an anti-PD-1 antibody to the treatment of patients with radiation chemotherapy and glioma lysate pulsed dendritic cells.
Jacobs et al teach that Tregs preferentially accumulate in high grade brain tumors and that the Tregs are fully activated and strongly suppress TIL proliferation and cytokine production (page 395, first column, lines 8-11 of the last paragraph).  Jacobs et al teach that an additional immune regulatory pathway in brain tumors is the PD-L1/PD-1 pathway which hampers in vivo immune responses (page 395, first column, lines 11-17 of the last paragraph).  Jacobs et al teach examples of high grade tumors wherein the inhibitory PD-1 is expressed at a level which is several times higher than on tumor infiltrating effector lymphocytes relative to the level expressed by intratumoral Tregs (page 400 second column, lines 4-8 of the first full paragraph).  Jacobs et al teach that  that a ligand of PD-1, PD-L1,  is  expressed on glial tumor cells and metastasis (page 400, second column, lines 1-4 of the first full paragraph).  Jacobs et al conclude that the PD-L1 expressed on the glioma tumor cells can interact with the effector T cell population expressing PD1 thus providing a selective  advantage for Tregs in the tumor microenvironment (page 400, second column, lines 8-12 of the first full paragraph).  Jacobs et al teach that these findings point to the importance of controlling immune suppressive mechanisms as part of active immunotherapy protocols for the treatment of high grade brain  tumors (page 400, first column, lines 8-15 of the second full paragraph). 
Jacobs et al also conclude that abundant expression of PD-L1/PD-1 within the microenvironment  of a selection of brain tumors implies that this pathway represents  a second immune-regulatory circuit active in those brain tumors  (page 400, second column, lines 8-11 of the second full paragraph) and that these findings underscore the importance of controlling immune suppressive mechanisms  as part of active immunotherapy for the treatment of high-grade human brain tumors (page 400, second column, lines 11-15 of the second full paragraph).  In the instant case, one of skill in the art would ascertain from the teachings of Jacobs that a glioma patient with abundant expression of PD-L1/PD-1 within the microenvironment would benefit from blockage, disruption or other interference with the PD-L1/PD-1 pathway.  Thus, one of skill in the art would have been motivated to select a glioma patient with abundant expression of PD-L1/PD-1 within the glioma microenvironment for treatment by the instant method.
Dulos et al teach antibodies which block the binding of human PD-1 to the cognate ligands of PD-L1 and PD-L2 and methods for increasing the activity of an immune response, including reducing the down modulation of an immune response (abstract).  Dulos et al teach that anti- PD-1 antibody or antibody fragments that can be used alone or in combination with: other anti-neoplastic agents or immunogenic agents such as dendritic cells pulsed with tumor derived antigens (page 14,lines 1-5 of the first full paragraph).  Dulos et al et al teach anti-PD-1 antibody sequences and subsequent humanization of the anti-PD-1 antibodies  (page 51, Example 4 to page 55).
It would have been prima facie obvious at the time of the effective filing date to add anti-PD-1 antibody  to the method of Fadul et al.  One of skill in the art would have been motivated to do so by the teachings of Dulos et al on the combining anti-PD-1 blocking antibodies with immunogenic agents such as dendritic cells pulsed with tumor derived antigens.  One of skill in the art would have been motivated to do so by the teachings of  Jacobs et al on the immunosuppression exerted by the PD-1/PD-L1 pathway in high grade glioma tumors and the importance of controlling immune suppressive mechanisms as part of active immunotherapy protocols.
Regarding the order of administration or the simultaneous administration required in claims 10, 11, 19, 29, 30, 34, 48 and 50, it is within the purview of one of skill in the art to adjust the temporal order of administration of the components of the method so as to attain the optimum efficacy or to treat the greatest number of patients with glioma who might have been previously treated with chemotherapy and/or radiation therapy.

Claims 1, 3, 6, 7, 10, 11, 12, 18, 19, 20, 22, 25, 26, 29, 30, 31, 33, 34, 48, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Fadul et al, Jacobs et al and Dulos et al as applied to claims 1, 3, 10, 11, 12, 18, 19, 20, 22, 29, 30, 31, 33, 34, 48 and 50  above, and further in view of Rubinstein et al (Journal of Immunology, 2002, Vol. 169, pp. 4928-4935).
Claims 6 and 25 specify that the dendritic cell vaccine of claims 1 and 20 are combined with an interleukin.  Claims 7 and 26 require that the interleukin of claims 6 and 25  is Il-15.
The combination of Fadul et al, Jacobs et al and Dulos et al render obvious the instant claims 1, 3, 10, 11, 12, 18, 19, 20, 22, 29, 30, 31, 33, 34, 48 and 50 for the reasons set forth above.  Neither of Fadul et al, Jacobs et al or Dulos teaches the addition of Il-15 to the dendritic cell vaccine.  
Rubenstein et al teach that admisntration of systemic Il-15 augments the antigen-specific CD8 T cell response following vaccination with peptide-pulsed dendritic cells (title).  Rubenstein et al teach that Il-15 is less toxic than the vaccine adjuvant, Il-2 (page 4933, second column, first paragraph).  Rubenstein et al teach that Il-15 does not exhibit regulatory qualities on T cell function as does Il-2and provides the necessary signals top sustain initial T cell proliferation following stimulation (page 4933, second column, bridging paragraph to page 4934, line 2).  Rubenstein et al conclude that Il-15 improves on the T cell functional abilities and can function as an adjuvant in T cell directed immunotherapies (page 4934, first column, lines 1-4).
It would have been prima facie obvious at the time of filing of the instant invention to add Il-15 to the method rendered obvious by the combination of Fadul et al, Jacobs et al and Dulos et al.  One of skill in the art would have been motivated to do so by the teachings of Rubenstein et al on the ability of Il-15 to provide the necessary signals to sustain initial T cell proliferation following stimulation and also the decreased toxicity of Il-15 relative to Il-2.  One of skill in the art would have been motivated to provide the necessary signals to sustain initial T cell proliferation because the admisntration of the glioma lysate pulsed dendritic cell is the source of stimulation for the initial T cell proliferation.  One of skill in the art would understand that the admisntration of tumor lysate pulsed dendritic cells results in activation of T cells which recognize the glioma antigens presented in the context of MHC on the dendritic cells, and that proliferation of CD8 T cells is required to lyse glioma cell in vivo.


Claims 1, 3, 6, 10, 11, 12, 14, 15, 18, 20, 22, 25, 29-31, 33, 48 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al (Clinical Cancer Research, 2005, Vol. 11, pp. 4160-4167) in view of Jacobs et al (Neuro-Oncology, 2009, Vol. 11, pp. 394-402) and Dulos et al (WO2008/156712).
Yamanaka et al teach the treatment of patients with glioma and glioblastoma comprising the admisntration of dendritic cells pulsed with glioma or glioblastoma cell lysate and treated with KLH (page 4161, under the heading “Dendritic cell pulsing” and Table 1 and page 4162, under the heading of “safety of dendritic cell therapy”) which meets the limitations of claims 6 and 25 regarding an immunostimulatory agent.  Yamanaka et al teach that clinical responses were classified as tumor disappearance, reduction of tumor size, no change in tumor size, and increase in tumor size (page 4162, first column, lines 10-23) which meets the limitations of claims 14 and 15.  Yamanaka et al teach that the presence of tumor-lysate reactive CD8 T cells in the blood of glioma patients correlates with longer survival (page 163 under the heading “Detection of tumor-lysate...”).         
Yamanaka et al do not teach the addition of an anti-PD-1 antibody to the treatment of patients with glioma lysate pulsed dendritic cells.
Jacobs et al teach that Tregs preferentially accumulate in high grade brain tumors and that the Tregs are fully activated and strongly suppress TIL proliferation and cytokine production (page 395, first column, lines 8-11 of the last paragraph).  Jacobs et al teach that an additional immune regulatory pathway in brain tumors is the PD-L1/PD-1 pathway which hampers in vivo immune responses (page 395, first column, lines 11-17 of the last paragraph).  Jacobs et al teach examples of high grade tumors wherein the inhibitory PD-1 is expressed at a level which is several times higher than on tumor infiltrating effector lymphocytes relative to the level expressed by intratumoral Tregs (page 400 second column, lines 4-8 of the first full paragraph).  Jacobs et al teach that  that a ligand of PD-1, PD-L1,  is  expressed on glial tumor cells and metastasis (page 400, second column, lines 1-4 of the first full paragraph).  Jacobs et al conclude that the PD-L1 expressed on the glioma tumor cells can interact with the effector T cell population expressing PD1 thus providing a selective  advantage for Tregs in the tumor microenvironment (page 400, second column, lines 8-12 of the first full paragraph). Jacobs et al also conclude that abundant expression of PD-L1/PD-1 within the microenvironment  of a selection of brain tumors implies that this pathway represents  a second immune-regulatory circuit active in those brain tumors  (page 400, second column, lines 8-11 of the second full paragraph) and that these findings underscore the importance of controlling immune suppressive mechanisms  as part of active immunotherapy for the treatment of high-grade human brain tumors (page 400, second column, lines 11-15 of the second full paragraph).  In the instant case, one of skill in the art would ascertain from the teachings of Jacobs that a glioma patient with abundant expression of PD-L1/PD-1 within the microenvironment would benefit from blockage, disruption or other interference with the PD-L1/PD-1 pathway.  Thus, one of skill in the art would have been motivated to select a glioma patient with abundant expression of PD-L1/PD-1 within the glioma microenvironment for treatment by the instant method.
Dulos et al teach antibodies which block the binding of human PD-1 to the cognate ligands of PD-L1 and PD-L2 and methods for increasing the activity of an immune response, including reducing the down modulation of an immune response (abstract).  Dulos et al teach that anti- PD-1 antibody or antibody fragments that can be used alone or in combination with: other anti-neoplastic agents or immunogenic agents such as dendritic cells pulsed with tumor derived antigens (page 14,lines 1-5 of the first full paragraph).  Dulos et al et al teach anti-PD-1 antibody sequences and subsequent humanization of the anti-PD-1 antibodies  (page 51, Example 4 to page 55).
It would have been prima facie obvious at the time of the effective filing date to add anti-PD-1 antibody  to the method of Yamanaka et al.  One of skill in the art would have been motivated to do so by the teachings of Dulos et al on the combining anti-PD-1 blocking antibodies with immunogenic agents such as dendritic cells pulsed with tumor derived antigens.  One of skill in the art would have been motivated to do so by the teachings of  Jacobs et al on the immunosuppression exerted by the PD-1/PD-L1 pathway in high grade glioma tumors and the importance of controlling immune suppressive mechanisms as part of active immunotherapy protocols.  One of skill in the art would understand that the anti-PD1 antibody is a means to improve the poor immune function of patients with glioma and glioblastoma such that more anti-glioma CD8 T cell stimulated by the dendritic vaccine would not be suppressed by binding to the PD-L1 expressed on glial tumor cells as taught by Jacobs et al. 
         
Claims 1, 3, 6, 7, 10, 11, 12, 18, 20, 22, 25, 26,  29-31, 33, 48 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al, Jacobs et al and Dulos et al as applied to claims 1, 3, 6, 10, 11, 12, 18, 20, 22, 25, 26,  29-31, 33, 48 and 50  above, and further in view of Rubinstein et al (Journal of Immunology, 2002, Vol. 169, pp. 4928-4935).
The combination of Yamanaka et al, Jacobs et al and Dulos et al render obvious the instant claims 1, 3, 6, 10, 11, 12, 14, 15, 18, 20, 22, 25, 29-31, 33, 48-51  for the reasons set forth above.  Neither of Yamanaka et al, Jacobs et al or Dulos teaches the addition of Il-7 to the dendritic cell vaccine.  
Rubenstein et al teach that admisntration of systemic Il-15 augments the antigen-specific CD8 T cell response following vaccination with peptide-pulsed dendritic cells (title).  Rubenstein et al teach that Il-15 is less toxic than the vaccine adjuvant, Il-2 (page 4933, second column, first paragraph).  Rubenstein et al teach that Il-15 does not exhibit regulatory qualities on T cell function as does Il-2and provides the necessary signals top sustain initial T cell proliferation following stimulation (page 4933, second column, bridging paragraph to page 4934, line 2).  Rubenstein et al conclude that Il-15 improves on the T cell functional abilities and can function as an adjuvant in T cell directed immunotherapies (page 4934, first column, lines 1-4).
It would have been prima facie obvious at the time of filing of the instant invention to add Il-15 to the method rendered obvious by the combination of Yamanaka et al, Jacobs et al and Dulos et al.  One of skill in the art would have been motivated to do so by the teachings of Rubenstein et al on the ability of Il-15 to provide the necessary signals to sustain initial T cell proliferation following stimulation and also the decreased toxicity of Il-15 relative to Il-2.  One of skill in the art would have been motivated to provide the necessary signals to sustain initial T cell proliferation because the admisntration of the glioma lysate pulsed dendritic cell is the source of stimulation for the initial T cell proliferation.  One of skill in the art would understand that the admisntration of tumor lysate pulsed dendritic cells results in activation of T cells which recognize the glioma antigens presented in the context of MHC on the dendritic cells, and that proliferation of CD8 T cells is required to lyse glioma cell in vivo.

Applicant has previously traversed the above rejections by pointing to Jacobs at page 400 wherein reference is made to 6 patients out of a total of 23 who had PD-1 expression on intratumoral CD4 effector cells.  Applicant points to the further text of that paragraph of Jacobs et al that states “Further research is needed to determine the basis of the variable expression of PD-L1 on tumor cells and the PD-1 expression on intratumoral Tregs between different patients.”. This has been reconsidered but not found persuasive to establish that there would be no reasoanbly expectation of success based on combinations of teachings relying on the disclosure of Jacobs. 
It is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Jacobs et al also conclude that abundant expression of PD-L1/PD-1 within the microenvironment  of a selection of brain tumors implies that this pathway represents  a second immune-regulatory circuit active in those brain tumors  (page 400, second column, lines 8-11 of the second full paragraph) and that these findings underscore the importance of controlling immune suppressive mechanisms  as part of active immunotherapy for the treatment of high-grade human brain tumors (page 400, second column, lines 11-15 of the second full paragraph).  In the instant case, one of skill in the art would ascertain from the teachings of Jacobs that a glioma patient with abundant expression of PD-L1/PD-1 within the microenvironment would benefit from blockage, disruption or other interference with the PD-L1/PD-1 pathway.  Thus, one of skill in the art would have been motivated to select a glioma patient with abundant expression of PD-L1/PD-1 within the glioma microenvironment for treatment by the instant methods.

Allowable Subject Matter
Claims 8 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643